20-11850-mg   Doc 6-1   Filed 08/12/20 Entered 08/12/20 17:49:05   Exhibit A -
                        Proposed Order Pg 1 of 10




                                 Exhibit A

                              Proposed Order
      20-11850-mg        Doc 6-1       Filed 08/12/20 Entered 08/12/20 17:49:05                   Exhibit A -
                                       Proposed Order Pg 2 of 10



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                              )
    In re:                                                    )   Chapter 11
                                                              )
                                                              )   Case No. 20-11850 (MG)
    Hermitage Offshore Services Ltd., et al.,1                )
                                                              )   Re: ECF No. ___
                                                              )
                            Debtors.                          )   (Joint Administration Requested)
                                                              )

                      ORDER (I) AUTHORIZING DEBTORS TO
               (A) FILE A CONSOLIDATED LIST OF CREDITORS AND
           (B) FILE A CONSOLIDATED LIST OF DEBTORS’ 30 LARGEST
     UNSECURED CLAIMS, (II) AUTHORIZING DEBTORS TO REDACT CERTAIN
     PERSONAL IDENTIFICATION INFORMATION FOR INDIVIDUAL CREDITOR
    ND INTEREST HOLDERS, AND (III) APPROVING THE FORM AND MANNER OF
    NOTIFYING CREDITORS OF COMMENCEMENT OF THESE CHAPTER 11 CASES

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (i) authorizing the Debtors to

(a) file a consolidated list of creditors in lieu of submitting separate mailing matrices for each

Debtor (the “Creditor Matrix”) and (b) file a consolidated list of the Debtors’ twenty (30) largest

unsecured claims; (ii) authorizing the Debtors to redact certain personal identification information

for individual creditors and interest holders; and (iii) approving the form and manner of notifying



1
 The Debtors are: Hermitage Offshore Services Ltd.; CB Holdco Limited; Blue Power Limited; Delta Cistern V
Limited; Sierra Cistern V Limited; Petro Craft 2017-1 Shipping Company Limited; Petro Craft 2017-2 Shipping
Company Limited; Petro Craft 2017-3 Shipping Company Limited; Petro Craft 2017-4 Shipping Company Limited;
Petro Craft 2017-5 Shipping Company Limited; Petro Craft 2017-7 Shipping Company Limited; Petro Craft 2017-8
Shipping Company Limited; Petro Combi 6030-01 Shipping Company Limited; Petro Combi 6030-02 Shipping
Company Limited; Petro Combi 6030-03 Shipping Company Limited; Petro Combi 6030-04 Shipping Company
Limited; Hermit Storm Shipping Company Limited; Hermit Viking Shipping Company Limited; Hermit Protector
Shipping Company Limited; Hermit Guardian Shipping Company Limited; Hermit Thunder Shipping Company
Limited; Delta PSV Norway AS; NAO Norway AS; Hermit Galaxy Shipping Company Limited; Hermit Horizon
Shipping Company Limited; Hermit Power Shipping Company Limited; Hermit Prosper Shipping Company Limited;
Hermit Fighter Shipping Company Limited; and PSV Adminco 2019 LLC (Last Four Digits of Federal Tax ID: 0794).
2
 Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the First
Day Declaration.
   20-11850-mg       Doc 6-1     Filed 08/12/20 Entered 08/12/20 17:49:05             Exhibit A -
                                 Proposed Order Pg 3 of 10



creditors of commencement of the Debtors’ chapter 11 cases; all as more fully set forth in the

Motion; and upon the First Day Declaration; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter a final order consistent with Article

III of the United States Constitution; and this Court having found that venue of this proceeding

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

their creditors, and other parties in interest; and this Court having found that the Debtors’ notice

of the Motion and opportunity for a hearing on the Motion were appropriate and no other notice

need be provided; and this Court having reviewed the Motion and having heard the statements in

support of the relief requested therein at a hearing before this Court, if applicable (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted as set forth in this Order.

       2.      In lieu of submitting a separate mailing matrix for each Debtor, the Debtors shall

make available a single, consolidated Creditor Matrix of all of the Debtors’ creditors in electronic

form to any entity who so requests and in non-electronic form at such requesting entity’s sole cost

and expense.

       3.      The Debtors are authorized to file a consolidated list of the twenty (30) largest

unsecured claims in these chapter 11 cases.



                                                  2
   20-11850-mg       Doc 6-1     Filed 08/12/20 Entered 08/12/20 17:49:05            Exhibit A -
                                 Proposed Order Pg 4 of 10



       4.      The Debtors are authorized to redact address information of individual creditors

and interest holders listed on the Creditor Matrix and lists of Equity Holders; provided, however,

that the Debtors shall provide an un-redacted version of the Creditor Matrix to the Bankruptcy

Court, the United States Trustee, and any official committee of unsecured creditors appointed in

these chapter 11 cases, if requested.

       5.      The Notice of Commencement of these chapter 11 cases, substantially in the form

attached to this Order as Exhibit 1, is hereby approved, and Prime Clerk, as the Debtors’ proposed

claims and noticing agent, shall promptly provide such notice in addition to all other mailings

directed by the Bankruptcy Court, the United States Trustee for Region 2, or as required by section

342(a) of the Bankruptcy Code and Bankruptcy Rules 2002(a) and (f).

       6.      The requirements set forth in Local Bankruptcy 9013-1(b) are satisfied by the

contents of the Motion.

       7.      The Debtors are authorized to take all reasonable actions necessary to effectuate

the relief granted in this Order in accordance with the Motion.

       8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

SO ORDERED.


Dated: ___________, 2020
New York, New York

                                             _________________________________________
                                             UNITED STATES BANKRUPTCY JUDGE




                                                 3
20-11850-mg   Doc 6-1   Filed 08/12/20 Entered 08/12/20 17:49:05   Exhibit A -
                        Proposed Order Pg 5 of 10



                                 Exhibit 1

                          Notice of Commencement
                 20-11850-mg               Doc 6-1              Filed 08/12/20 Entered 08/12/20 17:49:05                                Exhibit A -
                                                                Proposed Order Pg 6 of 10

     Information to identify the case:


     Debtor             Hermitage Offshore Services Ltd.
                    __________________________________________________________________            EIN          ___ ___ – ___ ___ ___ ___ ___ ___ ___
                     Name


                                                Southern
     United States Bankruptcy Court for the: ______________________               NY
                                                                    District of _________
                                                                                 (State)          [Date case filed for chapter 11                        08/11/2020
                                                                                                                                                        ______________
                                                                                                                                                        MM / DD / YYYY OR
     Case number:           20-                                                              [Date case filed in chapter _____                     ______________
                            ______________________________________                                                                                      MM / DD / YYYY
                                                                                                  Date case converted to chapter 11                     ______________]
                                                                                                                                                        MM / DD / YYYY




Official Form 309F (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                              12/17

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency,
repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney’s fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge
may be required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address
listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk’s office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



1.    Debtor’s full name
                                      6HH6FKHGXOHIRUDOO'HEWRUQDPHV

2.    All other names used in
      the last 8 years                    6HH6FKHGXOH

3.    Address

                                          3URVNDXHU5RVH//3
                                          (OHYHQ7LPHV6TXDUH                                            Contact phone              
                                                                                                                                 ______________________________
4.    Debtor’s attorney                   1HZ<RUN1<
                                          %ULDQ65RVHQ                                                 Email                   ______________________________
      Name and address
                                          -RVKXD$(VVHV

5.    Bankruptcy clerk’s office                                                                          Hours open              _______________________________
      Documents in this case may be
      filed at this address.                                                                             Contact phone           _______________________________
      You may inspect all records filed
      in this case at this office or
      online at www.pacer.gov.

6.    Meeting of creditors
      The debtor’s representative            _______________ at         ___________                       Location:
                                             Date                       Time                                            1RW\HWVHW,IDPHHWLQJLVVHW\RXZLOOEHVHQWDQRWKHU
      must attend the meeting to be                                                                                     QRWLFH
      questioned under oath.
      Creditors may attend, but are          The meeting may be continued or adjourned to a later
      not required to do so.                 date. If so, the date will be on the court docket.
                                                                                                                       For more information, see page 2                    Ź
Official Form 309F (For Corporations or Partnerships)            Notice of Chapter 11 Bankruptcy Case                                                     page 1
                20-11850-mg            Doc 6-1          Filed 08/12/20 Entered 08/12/20 17:49:05                                Exhibit A -
                                                        Proposed Order Pg 7 of 10
Debtor          _______________________________________________________                        Case number   (if known)_____________________________________
                Name




7.    Proof of claim deadline          Deadline for filing proof of claim:                            Not yet set. If a deadline is set, the youZLOOEH
                                                                                                      VHQW another notice.




                                       A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be obtained at
                                       www.uscourts.gov or any bankruptcy clerk’s office.
                                       Your claim will be allowed in the amount scheduled unless:

                                        your claim is designated as disputed, contingent, or unliquidated;
                                        you file a proof of claim in a different amount; or
                                        you receive another notice.
                                       If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must file
                                       a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may file
                                       a proof of claim even if your claim is scheduled.

                                       You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov.

                                       Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                       claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                       example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including
                                       the right to a jury trial.


8.    Exception to discharge           If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
      deadline                         proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk’s office
      must receive a complaint and     Deadline for filing the complaint:                            _________________
      any required filing fee by the
      following deadline.


9.    Creditors with a foreign         If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
      address                          extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                       any questions about your rights in this case.


10.   Filing a Chapter 11              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
      bankruptcy case                  confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you
                                       may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and
                                       you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the
                                       debtor will remain in possession of the property and may continue to operate its business.

11.   Discharge of debts               Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt.
                                       See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the debtor
                                       except as provided in the plan. If you want to have a particular debt owed to you excepted from the discharge
                                       and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and paying the filing
                                       fee in the bankruptcy clerk’s office by the deadline.




Official Form 309F (For Corporations or Partnerships)    Notice of Chapter 11 Bankruptcy Case                                                 page 2
20-11850-mg   Doc 6-1   Filed 08/12/20 Entered 08/12/20 17:49:05   Exhibit A -
                        Proposed Order Pg 8 of 10



                                   Schedule 1


                                  Debtor Names

       Hermitage Offshore Services Ltd.

       PSV Adminco 2019 LLC

       CB Holdco Limited

       Blue Power Limited

       Delta Cistern V Limited

       Sierra Cistern V Limited

       NAO Norway AS

       Delta PSV Norway AS

       Petro Craft 2017-1 Shipping Company Limited

       Petro Craft 2017-2 Shipping Company Limited

       Petro Craft 2017-3 Shipping Company Limited

       Petro Craft 2017-4 Shipping Company Limited

       Petro Craft 2017-5 Shipping Company Limited

       Petro Craft 2017-7 Shipping Company Limited

       Petro Craft 2017-8 Shipping Company Limited

       Petro Combi 6030-01 Shipping Company Limited

       Petro Combi 6030-02 Shipping Company Limited

       Petro Combi 6030-03 Shipping Company Limited

       Petro Combi 6030-04 Shipping Company Limited

       Hermit Fighter Shipping Company Limited

       Hermit Prosper Shipping Company Limited

       Hermit Power Shipping Company Limited
20-11850-mg   Doc 6-1   Filed 08/12/20 Entered 08/12/20 17:49:05   Exhibit A -
                        Proposed Order Pg 9 of 10



       Hermit Thunder Shipping Company Limited

       Hermit Guardian Shipping Company Limited

       Hermit Protector Shipping Company Limited

       Hermit Viking Shipping Company Limited

       Hermit Storm Shipping Company Limited

       Hermit Galaxy Shipping Company Limited

       Hermit Horizon Shipping Company Limited




                                      2
20-11850-mg   Doc 6-1   Filed 08/12/20 Entered 08/12/20 17:49:05   Exhibit A -
                        Proposed Order Pg 10 of 10



                                  Schedule 2

                         Names Used in Last 8 Years

       Nordic American Offshore Ltd.

       Athomstart Invest 367 AS

       Scorpio Baron Shipping Company Limited

       Scorpio Brilliance Shipping Company Limited

       Fighter Shipping Company Limited

       Prosper Shipping Company Limited

       Power Shipping Company Limited

       Thunder Shipping Company Limited

       Guardian Shipping Company Limited

       Protector Shipping Company Limited

       Viking Shipping Company Limited

       Storm Shipping Company Limited

       Galaxy Shipping Company Limited

       Horizon Shipping Company Limited
